DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 10-06-2021, claim(s) 1-8 and 10-15 is/are amended; claim(s) 16-17 is/are new; consequently, claim(s) 1-17 is/are pending. This application is a 371 of PCT/KR2019/012676 09-30-2019, Foreign application, KOREA, REPUBLIC OF KR10-2018-0119200 10-05-2018. 

Information Disclosure Statement
The information disclosure statement submitted on 09-27-2021, has been considered by the office and made of record in the application file. 











Claim Rejections - 35 USC § 101

19.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

21.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-9, and 17) and method (claims 10-16) are directed to at least one potentially eligible category of subject matter (i.e., a machine and method respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-17 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“obtaining information related to a user … “identifying at least one advertisement category among a plurality of advertisement categories  based on the information ….” … “receiving an advertisement …” … “identifying at least one of a size and location” … “displaying the received advertisement …” (Data gathering of obtaining and initial identifying limitations are concomitant to subsequent “identifying at least …” and “displaying …” limitations steps describing managing marketing or sales activities associated with behavior or interactions associated with providing or displaying targeted advertisements associated with identified needs of a user, including placement needs of an advertisement directed to the user thereof (e.g., social activities, following rules or instructions) between people and providers of said advertisements, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity)
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.



With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 10, recite the additional elements of “a camera”; … “a memory”; … “a processor”; “… and a platform server” and “… a communication interface” associated with a server and user device respectively, for identifying data to provide targeted advertisements to the user. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 1, and 10 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including “generic” processors - see Applicant specification, ¶18]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, and 11-17 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-9, 11-17 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea grouping discussed above in the analysis of independent claim 1, 10 along with, at most, other abstract ideas. For example, claims 2-9, 11-17 recite the following limitations: “identify a person who appears most frequently … “obtain age, gender, and body …” … “a sensor for acquiring location …”, which further narrow the abstract idea recited in independent claims 1, 10 by reciting additional details or steps that set forth activities for managing marketing or sales activities associated with behavior or interactions associated with providing or displaying targeted advertisements associated with identified needs of a user, including placement needs of an advertisement directed to the user thereof (e.g., social activities, following rules or instructions) between people and providers of said advertisements, any additional elements amounting to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7-9, 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (US 2019/0378171) in view of Greif (US 10,395,281).
Regarding claim(s) 1, Bhat discloses: An electronic apparatus comprising: 
a camera (i.e., an “imaging device” such as a camera residing within a user device, working as part of a targeted advertisement system, performing image sensing/capture functionalities of the system ); [¶12: an imaging device”, as depicted in ¶¶38, 41, as resident on a “client device”, a user device, performing the “functionalities” of “a targeted advertisement system”]

a communication interface (i.e., an interface capable of receiving advertisements, i.e., a “display device” residing within a user device, working as part of a targeted advertisement system, performing image sensing/capture functionalities of the system ); [FIG 4: see “[s]ystem 500” encapsulated within a “[c]lient [d]evice”, “410”, “500” including functionality including a “[v]isual [d]isplay [d]evice”, “518”, which as depicted in claim 1, “display … relevant advertisement[s]” on said display device; as depicted in ¶¶38, 41, as resident on a “client device”, a client device, performing the “functionalities” of “a targeted advertisement system”]

a memory including at least one command (i.e., memory which is capable of storing instructions or commands for per); [¶44: “memory” for implementing “instructions”] and 

a processor operatively connected with the camera, the communication interface, and the memory (i.e., consistent with [a], an “imaging device” such as a camera) [FIG 5: see “processor” and “memory” capable of interactions with display device of a client device]: 

wherein the processor, by executing the at least on command, is configured to [FIG 5]: 
obtain information related to a user of the electronic apparatus based on an image obtained by the camera, identify at least one advertisement category among a plurality of advertisement categories based on the information related to the user (i.e., obtaining an image using an imaging device, and using a neural network identify at least a category associated with the image of the user, including an age or gender category); [claim 1:  “using a “[n]eural [n]etwork” model to determine “age”,  and “gender”, based on an image of the user, from an “imaging device”, and a category including a “pre-categorization of products selected for their appropriateness in regards to gender and age”, as depicted in ¶32]

receive an advertisement in the at least one advertisement category from the advertisement platform server through the communication interface; [claim 1: “display[ing] … relevant advertisement[s]” on said display device, advertisements received from a “server 430” of a “targeted advertising system”, as depicted in ¶41, the advertisement provided possessing a specific “product category”, as depicted in ¶18, advertisements, as expatiated in ¶32, “based on a pre-categorization of products selected for their appropriateness in regards to gender and age”] 

Regarding [f], Bhat discloses transmitting information on at least one advertisement category through an interface (i.e., provide an advertisement(s) to an interface capable of receiving said advertisement(s), based on determined gender associated with captured image data from an imaging device, and wherein the system “400” includes not only the client devices computing devices, but also a server, the client computing devices communicatively coupled via a network, and “transmit[ting] data” or information to the “targeted advertising system”); [claim 1: “a computing device” in communication with the imaging device and the display device”, “receives one or more images” and “performs face detection”, and “produces … age estimation and gender identification”, which as expatiated in ¶40, the “client devices 410, 420” proceeds to “transmit data [including this age and gender data] or signals to the targeted advertising system”, for the server to provide advertisements, which as expatiated in ¶32, “based on a pre-categorization of products selected for their appropriateness in regards to gender and age”]


Bhat does not explicitly disclose, as disclosed by Greif:
In response to an occurrence of on an event at the electronic apparatus that triggers display of an advertisement, control the communication interface to transmit information on the at least one advertisement category to an advertisement platform server (i.e., a display of an advertisement is triggered by a user’s accessing of a social networking service); [4:22-31: a client device’s access of a social networking system (SNS), the client device user an “online system user”, as depicted in 1:20-22 of said SNS user’s use of the SNS, including wherever the SNS expands its reach via use of a “social plug-in” enabling a “e-commerce website to identify the user of the online system”, as depicted in 6:1-14 and provide advertisements to slots that meet priority-associated metrics associated with an advertisements, priority metrics determining optimal placements in the layout position and size of advertisements in said layouts, as depicted in 2:14-35, advertisements presented to the user based on “targeting criteria”, as depicted in 7:14-50, such as accessing the SNS by using an application of the SNS, communicating with another user in the SNS, or reviewing a product on the SNS, or using a third-party system that forms part of the SNS targeting via use of aforementioned plugin]

identify at least one of a size and a location in which the received advertisement is displayed based on a priority order corresponding to the at least one advertisement category (i.e., employing priority associated with relevance of an advertisement to a user and profitability to an advertise); [2:14-15: providing advertisements optimally based on types or categories of advertisements as matched by a bipartite graph matching process, as depicted in 9:27-51] and 

control to display the received advertisement based on the at least one of the size and the location; (i.e., wherein display of advertisements is associated with the “size and a location in which the received advertisement is displayed”, as depicted in [g] ); [2:14-15, 9:27-51; see also 8:22-49]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat and Huang, to include the aforesaid mechanism(s) [f]-[h], as taught by Greif, employing priorities associated with a user’s preferences. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevance and priority-matched to a user’s information usage patterns. [2:14-15]


Regarding claim(s) 4, 13, Bhat-Greif, as a combination discloses: electronic apparatus of claim 1, and the method of claim 10. Bhat discloses: further comprising: 
a sensor of the electronic apparatus for acquiring location information of the electronic apparatus wherein the processor, by executing the at least one command, is further configured to: 
obtain (i.e., acquiring) information on a movement pattern of the user based on the location information of the electronic apparatus obtained by the sensor (i.e., “foofall measurements” associated with customer traffic connected to a heat map of the store, capable of measurement by a sensor); [¶18: “heat map of the store showing footfalls in different store locations”, a sensor, as depicted in ¶53, capable of sensing traffic] and 
identify the at least one advertisement category among the plurality of advertisement categories based on the information related to the user and the movement pattern of the user (i.e., having a mapping of product category and triggered advertisements); [¶18: “The number of customers identified can be used to estimate the number of customers in the facility. Using a mapping of a product category at a location to the number of customers purchasing that product, a heat map of the store showing footfalls in different store locations can be determined. A score inversely proportional to the footfall for a given location is determined. This score is referred to as the f_score. The f_score can be used to trigger advertisements for products currently seeing lesser or greater amounts of customer traffic at their locations”]

Regarding claim(s) 10, Bhat discloses: A method performed by an electronic apparatus, the method comprising: 
obtaining information related to a user of the electronic apparatus based on an image obtained by a camera of the electronic apparatus (i.e., acquiring image data from an imaging device); [¶12: an imaging device”, as depicted in ¶¶38, 41, as resident on a “client device”, a user device, performing the “functionalities” of “a targeted advertisement system”, associated with “age” and “gender” information]

 identifying at least one advertisement category among a plurality of advertisement categories based on the information related to the user (i.e., obtaining an image using an imaging device, and using a neural network identify at least a category associated with the image of the user, including an age or gender category); [claim 1:  “using a “[n]eural [n]etwork” model to determine “age”,  and “gender”, based on an image of the user, from an “imaging device”, and a category including a “pre-categorization of products selected for their appropriateness in regards to gender and age”, as depicted in ¶32]

receiving an advertisement in the at least one advertisement category from the advertisement platform server through the communication interface; [claim 1: “display[ing] … relevant advertisement[s]” on said display device, advertisements received from a “server 430” of a “targeted advertising system”, as depicted in ¶41, the advertisement provided possessing a specific “product category”, as depicted in ¶18, advertisements, as expatiated in ¶32, “based on a pre-categorization of products selected for their appropriateness in regards to gender and age”]

Regarding [d], Bhat discloses transmitting information on at least one advertisement category through an interface (i.e., provide an advertisement(s) to an interface capable of receiving said advertisement(s), based on determined gender associated with captured image data from an imaging device, and wherein the system “400” includes not only the client devices computing devices, but also a server, the client computing devices communicatively coupled via a network, and “transmit[ting] data” or information to the “targeted advertising system”); [claim 1: “a computing device” in communication with the imaging device and the display device”, “receives one or more images” and “performs face detection”, and “produces … age estimation and gender identification”, which as expatiated in ¶40, the “client devices 410, 420” proceeds to “transmit data [including this age and gender data] or signals to the targeted advertising system”, for the server to provide advertisements, which as expatiated in ¶32, “based on a pre-categorization of products selected for their appropriateness in regards to gender and age”]

Bhat does not explicitly disclose, as disclosed by Greif:
In response to an occurrence of on an event at the electronic apparatus that triggers display of an advertisement, transmitting information on the at least one advertisement category to an advertisement platform server through a communication interface of the electronic apparatus (i.e., a display of an advertisement is triggered by a user’s accessing of a social networking service); [4:22-31: a client device’s access of a social networking system (SNS), the client device user an “online system user”, as depicted in 1:20-22 of said SNS user’s use of the SNS, including wherever the SNS expands its reach via use of a “social plug-in” enabling a “e-commerce website to identify the user of the online system”, as depicted in 6:1-14 and provide advertisements to slots that meet priority-associated metrics associated with an advertisements, priority metrics determining optimal placements in the layout position and size of advertisements in said layouts, as depicted in 2:14-35, advertisements presented to the user based on “targeting criteria”, as depicted in 7:14-50, such as accessing the SNS by using an application of the SNS, communicating with another user in the SNS, or reviewing a product on the SNS, or using a third-party system that forms part of the SNS targeting via use of aforementioned plugin]

identifying at least one of a size and a location in which the received advertisement is displayed based on a priority order corresponding to the at least one advertisement category (i.e., employing priority associated with relevance of an advertisement to a user and profitability to an advertise); [2:14-15: providing advertisements optimally based on types or categories of advertisements as matched by a bipartite graph matching process, as depicted in 9:27-51] and 



displaying the received advertisement based on the at least one of the size and the location (i.e., wherein display of advertisements is associated with the “size and a location in which the received advertisement is displayed”, as depicted in [e]); [2:14-15, 9:27-51; see also 8:22-49]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat and Huang, to include the aforesaid mechanism(s) [e]-[f], as taught by Greif, employing priorities associated with a user’s preferences. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevance and priority-matched to a user’s information usage patterns and relevance and advertiser priorities associated with profitability. [2:14-15]

Regarding claim(s) 7, Bhat-Greif, as a combination discloses: The electronic apparatus of claim 1. Greif discloses:
wherein the memory is configured to store a matching table for matching and storing at least one advertisement category predetermined according to a user type (i.e., employing a bipartite graph matching algorithm, corresponding to a matching table to optimally provide relevant types of content and advertisements profitable to an advertiser and relevant to each user based on past interactions of each user); [claim 1; see also 6:1-14, and 8:1-36] and

wherein the processor, by executing the at least one command, is further configured to identify advertisement category information corresponding to the obtained information related to the user by using the matching table (i.e., employing a bipartite graphing algorithm to match types or categories of content and advertisements with each user’s historical interactions); [claims 1-2; see also 6:1-14, and 8:1-36]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat and Huang, to include the aforesaid mechanism(s) [a]-[b], as taught by Greif, employing priorities associated with a user’s preferences. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevance and priority-matched to a user’s information usage patterns. [2:14-15]

Regarding claim(s) 8, Bhat-Greif, as a combination discloses: The electronic apparatus of claim 7. Greif discloses: 
wherein the matching table is configured to match and store the plurality of advertisement categories predetermined according to the user type in the priority order (i.e., advertisement categories corresponding to advertisement type and priority of advertisements); [2:14-15: providing advertisements optimally based on types or categories of advertisements as matched by a bipartite graph matching process, as depicted in 9:27-51]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat, to include the aforesaid mechanism(s) [a], as taught by Greif, employing priorities associated with a user’s preferences. One of ordinary skill would have been so motivated to include said mechanism(s) to provide an optimal expected value symbiotically to an advertiser and user alike. [2:14-15]

Regarding claim(s) 9, Bhat-Greif, in combination discloses: The electronic apparatus of claim 7. Greif discloses [a]: The electronic apparatus of claim 7, wherein the matching table is configured to be periodically updated by an external server (i.e., wherein a server updates data associated with bipartite graphs, corresponding to tables associated with priorities). [9:27-42: employing a social networking system’s online system’s servers ad selection modules, as depicted in FIG 2, to continually employ a bipartite graph matching algorithm, a recursive update process associated with the “priority associated with presentation of the advertisement”, as depicted in 2:14-15, and claim 2]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat, to include the aforesaid mechanism(s) [a], as taught by Greif, employing priorities associated with a user’s preferences. One of ordinary skill would have been so motivated to include said mechanism(s) to provide an optimal expected value symbiotically to an advertiser and user alike. [2:14-15]

Regarding claim(s) 16, 17, Bhat-Greif, as a combination discloses: The electronic apparatus of claim 1, The method of claim 10. Greif discloses [a]: wherein the event of the electronic apparatus comprises an event for logging in to a specific social networking service (SNS). [2:14-15, 6:15-49]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat, to include the aforesaid mechanism(s) [a], as taught by Greif, employing priorities associated with a user’s preferences. One of ordinary skill would have been so motivated to include said mechanism(s) to provide an optimal expected value symbiotically to an advertiser and user alike. [2:14-15]

Claim(s) 2-3, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Greif as applied to claims 1, 10, in view of Huang (US 10,445,558) and further in view of Vitsnudel (US 10,210,627).
Regarding claim(s) 2, 11, Bhat-Greif, as a combination discloses: The electronic apparatus of claim 1, and the method of claim 10 (i.e., regarding obtaining).  The aforementioned combination does not explicitly disclose, as disclosed by Huang wherein the processor, by executing the at least one command, is further configured to:
identify a person who appears most frequently among a plurality of people included in a plurality of images obtained through the camera during a self-portrait mode as the user (i.e., identifying a device owner based on the frequency distribution of faces on a user device wherein identifying comprises determining a cluster of highest distribution of faces), [8:7-22: “The device owner identification module 258 can determine a device owner associated with a computing device. In some embodiments, a device owner can be a user who primarily uses a computing device. Selfies can be used to identify a device owner. In general, a face that appears the most frequently in selfies is likely to be the face of the device owner. The device owner identification module 258 can determine a device owner from clustering of faces detected in selfies on a device. For example, selfies can be determined by the selfie identification module 202, as described above. Faces in selfies can be detected by the facial analysis module 254, as described above. Clusters of faces detected in selfies can be determined by the facial clustering module 256, as described above. A cluster having the largest size or highest distribution of faces can be determined to be associated with the device owner”, as depicted in 9:61-64, to promote the provision of relevant “[f]or example, the recommendations can be displayed to a device owner in a user interface of the media sharing app executing on a computing device of the device owner”; see also claim 1 which describes “determining a face representation from the one or more face representations that corresponds to a cluster with a highest number of face representations”] and

Regarding [b], Huang discloses obtaining (i.e., acquiring) age, and gender information using artificial intelligence model for object recognition; [claim 1: “a computing device” in communication with the imaging device and the display device”, “receives one or more images” and “performs face detection”, and “produces … age estimation and gender identification”, which as expatiated in ¶40, the “client devices 410, 420” proceeds to “transmit data [including this age and gender data] or signals to the targeted advertising system”, for the server to provide advertisements, which as expatiated in ¶32, “based on a pre-categorization of products selected for their appropriateness in regards to gender and age”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat, to include the aforesaid mechanism(s) [a]-[b], as taught by Huang, determining the highest frequency of faces compared to other faces on a user device. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate the provision of relevant advertisements to an appropriate user such as a device owner, since many users (such as other relations to the device owner, such as spouses, children, etcetera) and the provision of content based on artificial intelligence – identifying a device owner by detecting a clusters possessing the highest face frequency distribution of detected faces in “selfies”, self-portraits, on a device. [9:60-64, 8:7-22]

Bhat-Grief-Huang do not explicitly disclose, as disclosed by Vitsnudel:
obtain (i.e., acquiring) age, gender, and body size information on the person identified as the user by using an artificial intelligence model for object recognition (i.e., using  a neural network for determining body size); [6:14-27: determining “body size” of a customer]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat, to include the aforesaid mechanism(s) [b], as taught by Vitsnudel, determining a customer’s body size from an image. One of ordinary skill would have been so motivated to include said mechanism(s) to enable customers  who “provide an input image of themselves” to “Image processing system”, which, “can then evaluate that image and determine a body size of the customer”, as “represented by a standardized or industry convention clothing size number, so that the fashion retailer’s [system] … can recommend clothing to the customer based on size … [and the system can] then complete an order without the customer having to guess or enter their body size” or clothing “size”. [6:16-24]

Regarding claim(s) 3, 12, Bhat-Greif, as a combination discloses: The electronic apparatus of claim 1, and the method of claim 10 (i.e., regarding obtaining).  The combination does not disclose, as disclosed by Huang: wherein the processor, by executing the at least one command, is further configured to: 
identify a person who appears more than a predetermined number of times among a plurality of people included in a plurality of images stored in a memory of the electronic apparatus as a person related to the user (i.e., identifying a device owner based on the frequency distribution of faces on a user device wherein identifying comprises determining a cluster of highest distribution of faces), [8:7-22: “The device owner identification module 258 can determine a device owner associated with a computing device. In some embodiments, a device owner can be a user who primarily uses a computing device. Selfies can be used to identify a device owner. In general, a face that appears the most frequently in selfies is likely to be the face of the device owner. The device owner identification module 258 can determine a device owner from clustering of faces detected in selfies on a device. For example, selfies can be determined by the selfie identification module 202, as described above. Faces in selfies can be detected by the facial analysis module 254, as described above. Clusters of faces detected in selfies can be determined by the facial clustering module 256, as described above. A cluster having the largest size or highest distribution of faces can be determined to be associated with the device owner”, as depicted in 9:61-64, to promote the provision of relevant “[f]or example, the recommendations can be displayed to a device owner in a user interface of the media sharing app executing on a computing device of the device owner”; see also claim 1 which describes “determining a face representation from the one or more face representations that corresponds to a cluster with a highest number of face representations”] and 

Regarding [b], Huang discloses age, and gender information using artificial intelligence model for object recognition; [claim 1: “a computing device” in communication with the imaging device and the display device”, “receives one or more images” and “performs face detection”, and “produces … age estimation and gender identification”, which as expatiated in ¶40, the “client devices 410, 420” proceeds to “transmit data [including this age and gender data] or signals to the targeted advertising system”, for the server to provide advertisements, which as expatiated in ¶32, “based on a pre-categorization of products selected for their appropriateness in regards to gender and age”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat, to include the aforesaid mechanism(s) [a]-[b], as taught by Huang, determining the highest frequency of faces compared to other faces on a user device. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate the provision of relevant advertisements to an appropriate user such as a device owner, since many users (such as other relations to the device owner, such as spouses, children, etcetera) and the provision of content based on artificial intelligence – identifying a device owner by detecting a clusters possessing the highest face frequency distribution of detected faces in “selfies”, self-portraits, on a device. [9:60-64, 8:7-22]

Huang and do not explicitly disclose, as disclosed by Vitsnudel:
obtain (i.e., acquiring) age, gender, and body size information on the person identified as the person related to the user by using an artificial intelligence model for object recognition (i.e., using  a neural network for determining body size); [6:14-27: determining “body size” of a customer]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat-Greif, to include the aforesaid mechanism(s) [b], as taught by Vitsnudel, determining a customer’s body size from an image. One of ordinary skill would have been so motivated to include said mechanism(s) to enable customers  who “provide an input image of themselves” to “Image processing system”, which, “can then evaluate that image and determine a body size of the customer”, as “represented by a standardized or industry convention clothing size number, so that the fashion retailer’s [system] … can recommend clothing to the customer based on size … [and the system can] then complete an order without the customer having to guess or enter their body size” or clothing “size”. [6:16-24]






Claim(s) 5, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Greif as applied to claims 1, 10, and further in view of Rhoads (US 2017/0236407).

Regarding claim(s) 5, 14, Bhat-Greif, in combination discloses: The electronic apparatus of claim 1, and the method of claim 10. Bhat -Grief do not disclose, as disclosed by Rhoads: wherein the processor, by executing the at least one command, is further configured to: 
identify the user's interests based on the user's search results and visit history of websites (i.e., identifying user interests including as captured in a search history); [¶702: “usage patterns”, associated with user searches provide a mechanism] and

identify the at least one advertisement category among the plurality of advertisement categories based on information related to the user and the user's interests (i.e., breaking down searches into various categories); [¶162]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat-Grief, to include the aforesaid mechanism(s) [a]-[b], as taught by Rhoads, determining user’s interest and a related category. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most cost efficient and relevant product corresponding to a user’s usage patterns. [¶¶702-703]

Claim(s) 6, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Greif as applied to claims 1, 10, and further in view of Taylor (US 2016/0258762).

Regarding claim(s) 6, 15, Bhat-Greif, as a combination discloses: electronic apparatus of claim 1, and the method of claim 10. The combination do not disclose as disclosed by Taylor: wherein the processor, by executing the at least one command, is further configured to: 
obtaining (i.e., acquiring) information on the user's product purchase history (i.e., acquiring a customer user’s previous purchase history); [¶92] and
based on the information related to the user and the user's product purchase history, identify the at least one advertisement category among the plurality of advertisement categories (i.e., presenting a user with recommended products including a product category based on a customer’s previous purchase history); [¶92]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bhat, to include the aforesaid mechanism(s) [a]-[b], as taught by Taylor, determining user’s interest and a related past category. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant product consistent with the user’s past category consumption patterns. [¶92]


Response to Arguments
Applicant’s contentions, filed October 6, 2021, with respect to the rejection of claims 1-17 under 35 U.S.C. § 101, pages 7-12, and 35 U.S.C. § 103, pages 12-22 have been fully considered. Based on the Office’s reconsideration of amended claims and arguments, a change of grounds was rendered, necessitating this 2nd Non-Final Office Action.

Rejection of Claims under 35 U.S.C. § 101 
Applicant’s contention that Ex parte Adam Carasso are congruent with the current case based on Carasso found to be improving the display of advertising, but the Applicant faila to show how the current case would be an improvement to an advertising display hence an unpersuasive argument. 
Regarding Applicant’s comparison to Federal Circuit case Core Wireless, the Applicant’s case does not match the fact pattern of the Core Wireless case associated with a list of common functions and commonly accessed stored data, though the Applicant may furnish further claim amendments with implementation details to advance a showing of improvement. Applicant’s further contention that providing advertisements based on a user’s preferences or interests without transmitting the user’s personal information represent an improvement, the Office finding this unpersuasive, this usage of data representing an apply case as opposed to a technical solution to a technical problem - as summarized in the Office Action, the Applicant’s claims do not contain an inventive concepts and do not improve technology or computer, the amendments directed to targeted advertising, a category of the abstract idea, “Certain Methods of Organizing Human Activity”.

Rejection of Claims under 35 U.S.C. § 103 
Applicant contentions with regard to amendments to the claims are moot in view of change in grounds of rejections pursuant to said amendments over Bhat in view of Huang and further in view of Greif.













Conclusion
The prior art made of record1 and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    947
    846
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            




    
        
            
        
            
        
            
    

    
        1 Previously furnished to the Applicant